DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 9/28/2021 is acknowledged.  The traversal is on the ground(s) that while the inventions are independent and distinct there is no serious search burden.  This is not found persuasive because the applicant’s arguments amount to a general allegation that there is no serious search burden without specifically pointing out how there is no serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the last line of the claim ends in a comma and not a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a mode detection portion configured for detecting whether the electric glue gun is in the jog mode or the non-jog mode” in claim 2.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 2, 3, 12 and 13, the term jog mode is used but is not an art recognized term nor is it defined in the specification but it can be understood from the specification that jog mode is a non-continuous dispensing of a fluid medium. 
the term non-jog mode is used but is not an art recognized term nor is it defined in the specification but it can be understood from the specification that non-jog mode is a continuous dispensing of a fluid medium.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2 and 6, claim limitation “mode detection portion,” and “position detection portion,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations mode detection portion and position detection portion is disclosed in the specification, there is no description on the specific structure that is capable of carrying out the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “stroke measurement portion electrically connected to the memory and configured for detecting a distance by which the drive rod advances or returns.” The claim recites a results to be achieved without the necessary structure to achieve the claimed results. See MPEP 2173.05(g).

Claims 3-4, and 7-8 depend from the claims above and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 10-12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lederle (CA 2718324 A1).
Claim 1, Lederle discloses a housing (17); 
a motor (21), which is supported by the housing; 
a bracket (figure 1), which extends from the housing and is configured for supporting a glue cartridge (6); 
a pushing mechanism (16), which is supported by the housing and connected to the motor, wherein the pushing mechanism comprises 
a drive rod (13), and the pushing mechanism is driven by the motor to enable the drive rod to squeeze glue out of the glue cartridge; and 


Claim 2, Lederle a jog mode and a non-jog mode (Paragraph 11, 40), the electric glue gun further comprises a mode detection portion (41, 31) configured for detecting whether the electric glue gun is in the jog mode or the non-jog mode; and the mode detection portion is electrically connected to the controller.

Claim 3, Lederle discloses wherein the mode detection portion comprises a timing unit (31; Paragraph 49) for determining a normal operating duration of the motor (21) and the controller (41, 31; Paragraph 11, 40) is configured to determine that the electric glue gun is in the non-jog mode when the normal operating duration of the motor is greater than or equal to a preset duration (41 is electrically connected to 31; Paragraph 40).

Claim 4, Lederle discloses wherein the controller (31) is configured to, after determining that the electric glue gun (Figure 1) is in the non-jog mode and after the motor (21) stops driving the drive rod forward, control the motor to enable the drive rod to return by the preset distance (Paragraph 49, 58).



Claim 8, Lederle discloses wherein the normal operating duration of the motor is an operating duration of the motor at a constant speed or an operating duration of the motor from a time at zero speed to a time before braking (mode is set via 41 and is electrically connected to controller 31)

Claim 10, Lederle discloses a housing; 
a motor (21), which is supported by the housing and comprises an output shaft; 
a bracket (figure 1), which extends from the housing and is configured for supporting a glue cartridge (6); 
a pushing mechanism (16), comprising a drive rod (13), wherein the pushing mechanism is supported by the housing and connected to the output shaft, and the pushing mechanism is driven by the output shaft to enable the drive rod to squeeze glue out of the glue cartridge; 
an operation (26) switch operable into at least an operation state for causing the motor to stop driving the drive rod forward; and 


Claim 11, Lederle discloses a memory configured for storing a state of the electric glue gun in last use wherein the state comprises at least a speed mode before the motor stops driving the drive rod forward and the preset distance of the drive rod (While memory is not specifically disclosed but is present as the controller requires these stored values to function, values such as predetermined distance, predetermined length of time, metering adjustment unit setting; Paragraph 40, 49, 52-58).

Claim 12, Lederle discloses wherein the speed mode comprises a jog mode and a non-jog mode (paragraph 11, 40) and the non-jog mode comprises a constant-speed mode or a speed- adjustment mode (trigger 26 functions as speed control either a speed control and may either adjust the speed or keep it constant; Paragraph 28 and 39).



Claim 15, Lederle discloses a load detection portion (56) configured for detecting a load detection event (Paragraph 43) of the electric glue gun wherein the load detection portion is electrically connected to the controller (31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lederle as applied to claim 6 above.
	Claim 7, Lederle discloses wherein the position detection portion (41) comprises a sensor (47; paragraph 41) but is silent on that the position sensor is a magnetic sensor with magnetic element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a magnetic sensor for the sensor taught by Lederle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. The selection of a known material based on its .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lederle as applied to claim 1 above and in further view of Herman (US 20040045982 A1).
Claim 9, Lederle substantially discloses the apparatus as claimed above but is silent on a locking mechanism configured for preventing the drive rod from moving forward after the drive rod has reached the limited position wherein the locking mechanism is operatively unlocked to enable the drive rod to move forward.
Herman teaches a locking mechanism (26; Paragraph 21; Figure 1) configured for preventing the drive rod from moving forward after the drive rod has reached the limited position wherein the locking mechanism is operatively unlocked to enable the drive rod to move forward.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lederle with locking mechanism as taught by Herman in order to provide an easy and manual means to replace empty cartridges with new cartridges.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lederle as applied to claim 12 above and in further view of Grontved (US 20150014351 A1).

But is silent on wherein, when the electric glue gun was in the jog mode in last use, the controller controls the electric glue gun to work according to the speed mode and the rotation speed which are set by the user.
Grontved teaches previously used operational parameter values stored in a memory device (37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lederle with memory device as taught by Alioto in order to allow an operator to in a convenient manner repeat a dispensing task.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754